DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a catheter, classified in A61F2/2427.
II. Claims 10-20, drawn to a system, classified in A61F2/2466.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require, for example, the first digit having a length greater than an implant length or the second digit having a second length greater than an implant length. The subcombination has separate utility such as in combination with a filter for delivery thereof.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.
During a telephone conversation with Michael Ritter on 03/30/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first digit having a first length greater than the implant length” and “the second digit having a second length greater than the implant length,” claim 2 recites “the first digit is sized to receive the implant entirely within the bore between the first joint and the second joint,” and claim 3 recites “the second digit is sized to receive the implant entirely within the bore between the second joint and the distal end.” However, the implant is only functionally recited in the claims (“for delivering an implant having an implant length”). Since an implant having a length is not positively recited as part of the claimed invention, reciting the length and size of the first and second digits with respect to the length and size of the implant is unclear because the length and size of the first and second digits will vary depending on the length and size of the implant utilized. Therefore, the limitations are rendered indefinite.
Claims 4-9 are also rendered indefinite due to their dependency from indefinite claim 1.
flexible in a radial direction.” However, claim 1, from which claim 4 depends requires “the second joint and the distal end are separated by a second digit that is rigid at all points between the second joint and the distal end.” It is unclear as to how the second digit can include a flexible portion if it is rigid at all points. Therefore, the limitation is rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US Pub. 2004/0044350).
Martin discloses a catheter (10) for delivering an implant having an implant length to a desired location within a patient (for example, through the central lumen 16; see Figure 1), the catheter comprising a shaft (11) having a proximal end (12) and a distal end (15), the shaft (11) defining a bore (16) extending between the proximal end (12) and the distal end (15), a first joint in the shaft (one of pins 93; for example, see Figure 10E), the first .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claim 1 above, and further in view of Mialhe (US Pub. No. 2007/0078504). 
Martin discloses the claimed invention except for the second digit including a conical portion that is flexible in a radial direction. Mialhe also discloses a catheter for delivering an implant (10) having an implant length to a desired location within a patient (for example, see Figures 11-14). Mialhe teaches a conical portion (14) that is flexible in a radial direction in order to allow for insertion into a vessel and for delivery of the implant (10) therethrough (for example, see Figure 14 and paragraphs 69-71). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Martin’s second digit with a conical portion that is flexible in a radial direction as taught by Mialhe. Doing so would enable the device to be easily inserted into a vessel or other tissue in the body, while also enabling the distal end of the device to be opened when needed and/or desired.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. as applied to claim 1 above, and further in view of Taheri (US Pub. No. 5,042,707).
Martin discloses the claimed invention except for wherein, between the proximal end and the distal end, the first joint and the second joint are the only joints in the shaft. Taheri also discloses a catheter for delivering an implant having a length (for example, see Figures 1-2).Taheri teaches the number of digits may be modified (more or less than the three segments illustrated) depending on the particular application (for example, see column 9, lines 10-15). Therefore, it would have been obvious to one having ordinary 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 31, 2021